  Case 1:21-mj-00043-MSN Document 1 Filed 02/08/21 Page 1 of 4 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division


UNITED STATES OF AMERICA,

                                                             No. 1:21MJ


SANIAD.DUNKLEY,
                                                             Court Date: March 1,2021

        Defendant.

                                  CRIMINAL INFORMATION

                                     Count I(Misdemeanor)

THE UNITED STATES ATTORNEY CHARGES THAT:

       On or about December 16, 2020, at Fort Belvoir, Virginia, within the special maritime
and teiritorial jurisdiction ofthe United States in the Eastern District of Virginia,the defendant,
SANIA D.DUNKLEY,did drive a motor vehicle after her driver's license had been revoked
before the period ofsuch suspension or revocation was terminated.

(In violation of Title 18, United States Code,Section 13, assimilating Virginia Code Section
46.2-301)
Case 1:21-mj-00043-MSN Document 1 Filed 02/08/21 Page 2 of 4 PageID# 2
Case 1:21-mj-00043-MSN Document 1 Filed 02/08/21 Page 3 of 4 PageID# 3
Case 1:21-mj-00043-MSN Document 1 Filed 02/08/21 Page 4 of 4 PageID# 4
